GATES, J.
A judgmient in this case was entered on May 7, 1923, by default,, requiring the county treasurer to repay to respondent the difference between a three-mill tax levy and the amount actually levied on the shares of stock in plaintiff bank. The case was similar in its nature to that of First Nat. Bank v. Eddy, 47 S. D. 233, 197 N. W. 290; Id. 47 S. D. 297, 198 N. W. 554. On May 9, 1923, defendants obtained an order to show cause why the judgment should not be vacated returnable May 14, 1923. On May 19, 1923, the trial court entered an order denying the motion of defendants of vacate the judgment. On May 22, 1923, the judgment was paid and satisfied. On June 18, 1923, defendants perfected an appeal to this court from the order denying the motion to vacate the judgment.
By reason of the payment of the judgment, the questions before us have become moot.
The order appealed from, is affirmed.